DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-6 and 9-19 are currently pending.
Claims 7 and 8 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Petition
Petition filed 05/31/2022 has been reviewed and dismissed, see the Petition decision mailed 06/15/2022. Thus, the additional priority citations will not be considered for the current Office action and the previous amendments to the specification, which have not been canceled, will be considered new matter. Please see the Priority and Specification sections below.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120,  365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/249,315, 13/309,894, and 14/432,129, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are not supported as follows:
Claims 1-6 and 9-19 recite Raman Spectroscopy 2D peak greater than a Raman Spectroscopy G peak. However, Applications 13/249,315 and 13/309,894 only show a single Raman spectra and do not disclose or show spectra for 2D/G peak ratios that cover all potential 2D peaks greater than G peaks which is a range of potential of 2D and G peaks of differing ratios so long as the 2D peak is greater than the G peak. Additionally, 14/432,129 discloses a Raman spectra 2D/G peak ratio range of “at least 1.1” in paragraph [0021], which is narrower than the claimed 2D peak being greater than the G peak. All three of the Applications also do not recite the claimed inter-layer spacing for the carbon atom layers as required by claims 10 and 11 and do not recite the average crystallite size for the graphenic carbon particles as required by claims 12 and 13. Therefore, the effective filing for claims 1-6 and 10-19 is 05/20/2019. The effective filing date for claim 9 is 03/15/2013 as 14/432,129 discloses a 2D/G peak ratio of at least 1.1.

Specification
The amendment filed 08/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the previously amended sections stating “PCT/US2013/062306 filed September 27, 2013, is also a continuation-in-part of PCT/US2012/057811 filed September 28, 2012, which is a continuation-in-part of U.S. Patent Application Serial No. 13/309,894 filed December 2, 2011, now U.S. Patent No. 8,486,364 issued July 16, 2013. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asay et al. (US 2015/0240088 A1).
Regarding claims 1-6 and 15-16,
Asay teaches graphenic carbon particles having an aspect ratio of greater than 3:1 (Asay: abstract; par. 0018), a B.E.T. specific surface area of at least 50 square meters per gram (Asay: par. 0020), from 1 carbon atom layer to 30 carbon atom layers thick which overlaps with the claimed 3 or more carbon atoms layers and the narrower 4 to 10 carbon atom layers (Asay: par. 0018), and a Raman spectroscopy 2D/G peak ratio of at least 1.1 which satisfies the claimed proportions of the claimed Raman spectroscopy 2D peak being greater than a Raman spectroscopy G peak (Asay: par. 0021). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 10 and 11,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the inter-layer spacing being at least 3.5 Angstroms. However, Applicant states the claimed inter-layer spacing’s are typical for graphenic particles (Applicant’s PGpub: par. 0034). Additionally, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar spacing.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 12 and 13,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the graphenic carbon particles have an average crystallite size of less than 30 nm or less than 10 nm. However, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-6 and 14-19, it is expected that the graphenic carbon particles would have substantially similar average crystallite size.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have an oxygen content of less than 2 atomic percent which is within the claimed range (Asay: par. 0019).
Regarding claim 17,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have at least a portion that are curved, curled, creased, or buckled (Asay: par. 0017).
Regarding claims 18 and 19,
Asay teaches the graphenic carbon particles required by claim 1. The limitation requiring the graphenic carbon particles to be “thermally produced” and further the limitations of claim 19 which further define how said particles are “thermally” produced are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. Asay teaches thermally producing the graphenic carbon particles by heating a precursor material comprising methane and is heated in a thermal zone of at least 1,000ºC which overlaps with the claimed 3,500ºC (Asay: par. 0029). As such, there appears to be no structural difference between the claimed graphenic particles and the graphenic particles disclosed by Asay.

Claims 1-6 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanier et al. (US 2013/0084237 A1).
Regarding claims 1-6 and 15-16,
Vanier teaches graphenic carbon particles having an aspect ratio of greater than 3:1 (Vanier: abstract; par. 0013), a B.E.T. specific surface area of at least 50 square meters per gram (Vanier: par. 0014), and from 1 carbon atom layer to 10 carbon atom layers thick which overlaps with the claimed 3 or more carbon atoms layers and the narrower 4 to 10 carbon atom layers (Vanier: par. 0013). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Figure 3 details a Raman Spectroscopy in which the peak ratio of the 2D band (i.e. the band between 2500 and 3000 cm-1) is larger than the G Band (i.e. the band between 1500 and 1600 cm-1) (Vanier: Fig. 3). That is, the 2D peak at around 2700 cm-1 has an intensity of around 4500 and the G peak at around 1600 cm-1 has an intensity of around 3500 which would result in an intensity peak ratio of around 1.2:1 and satisfies the claimed ranges.
Regarding claims 10 and 11,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier is silent towards the inter-layer spacing being at least 3.5 Angstroms. However, Applicant states the claimed inter-layer spacing’s are typical for graphenic particles (Applicant’s PGpub: par. 0034). Additionally, Vanier teaches the claimed graphenic particle structure including particle shape, number of layers, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar spacing.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 12 and 13,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier is silent towards the graphenic carbon particles have an average crystallite size of less than 30 nm or less than 10 nm. However, Vanier teaches the claimed graphenic particle structure including particle shape, number of layers, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar average crystallite size.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier is silent towards the graphenic carbon particles have an oxygen content of less than 3 atomic percent. However, Vanier teaches the graphenic particles comprise the claimed structure and is characterized by the claimed Raman Spectroscopy as explained in the rejection of claim 1 above. Vanier additionally teaches the graphenic carbon particles are produced by a substantially similar method as explained in the rejection of claims 18 and 19 below. Therefore, it is expected that the graphenic carbon particles would exhibit the same characteristics such as the claimed oxygen content of less than 3 atomic percent.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 17,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier further teaches at least a portion of the graphenic carbon particles are curved, curled, or buckled (Vanier: par. 0012).
Regarding claims 18 and 19,
Vanier teaches the graphenic carbon particles required by claim 1. The limitation requiring the graphenic carbon particles to be “thermally produced” and further the limitations of claim 19 which further define how said particles are “thermally” produced are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. Vanier teaches thermally producing the graphenic carbon particles by heating a precursor material comprising methane in the claimed thermal zone temperature range (Vanier: claim 1). As such, there appears to be no structural difference between the claimed graphenic particles and the graphenic particles disclosed by Vanier.

Claims 1-6 and 9-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asay et al. (US 2012/0211160 A1).
Regarding claims 1-6, 9, and 15-16,
Asay teaches graphenic carbon particles having an aspect ratio of greater than 3:1 (Asay: abstract; par. 0041), a B.E.T. specific surface area of at least 50 square meters per gram (Asay: par. 0044), from 1 carbon atom layer to 30 carbon atom layers thick which overlaps with the claimed 3 or more carbon atoms layers and the narrower 4 to 10 carbon atom layers (Asay: par. 0041), and a Raman spectroscopy 2D/G peak ratio of at least 1.1 which is within the claimed range 1.1:1 and would satisfy the claimed 2D peak being greater than a G peak (Asay: par. 0045). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 10 and 11,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the inter-layer spacing being at least 3.5 Angstroms. However, Applicant states the claimed inter-layer spacing’s are typical for graphenic particles (Applicant’s PGpub: par. 0034). Additionally, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar spacing.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 12 and 13,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the graphenic carbon particles have an average crystallite size of less than 30 nm or less than 10 nm. However, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar average crystallite size.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have an oxygen content of less than 2 atomic percent which is within the claimed range (Asay: par. 0042).
Regarding claim 17,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have at least a portion that are curved, curled, creased, or buckled (Asay: par. 0040).
Regarding claims 18 and 19,
Asay teaches the graphenic carbon particles required by claim 1. The limitation requiring the graphenic carbon particles to be “thermally produced” and further the limitations of claim 19 which further define how said particles are “thermally” produced are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. Asay teaches thermally producing the graphenic carbon particles by heating a precursor material comprising methane and is heated in a thermal zone of at least 1,000ºC which overlaps with the claimed 3,500ºC (Asay: par. 0050-0051). As such, there appears to be no structural difference between the claimed graphenic particles and the graphenic particles disclosed by Asay.

Response to Arguments
Applicant’s arguments filed 05/31/2022 has been fully considered but they are not found persuasive.
Applicant further argues towards the priority in the noted 13/249315 and 13/309894 applications in which two spectra (Fig. 3 and 6) are shown for 13/249315 and two spectra (Fig. 3 and 5) are shown for 13/309894 and against the objection to the specification for new matter. 
The argument is not found persuasive as explained in the “Priority” section above, the cited priority applications do not provide sufficient support/enablement for the scope of claim 1 due to the “a Raman spectroscopy 2D peak greater than a Raman spectroscopy G peak” language for the Raman spectroscopy 2D/G peak ratio which would cover a ratio greater than 1:1 to 1:approaching infinity; whereas the cited applications only have a couple data points in the described applications within the claimed proportions. Thus, claim 1 is given a priority of 05/20/2019 which would not preclude the previous references.
Applicant argues on pages 3-6 that the present application claims priority to applications that predate the prior art rejections.
The argument is not found persuasive for the reasons previously described. The petition to priority was dismissed as explained above and the references are still relevant as explained previously as the amended language does not result in the argued priority of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783